Citation Nr: 0527254	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1951 to December 
1952.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded this matter in April 2004.  The Board 
sought a medical opinion addressing the veteran's claim to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The Board 
stated that, if necessary, the RO should also arrange for a 
VA medical examination.  

It appears from the record that the RO scheduled the veteran 
for a VA examination and notified him of such examination and 
that the veteran did not appear for this scheduled 
examination.  It also appears from the record that the 
veteran's file was not presented to an appropriate examiner 
for an opinion on the veteran's TDIU claim.  

The Board recognizes that the veteran has a duty to 
participate in the development of his own claim.  See 38 
C.F.R. § 3.655; see also 38 U.S.C.A. § 5107(a)(claimant has 
responsibility to present and support a claim for VA 
benefits); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)(the 
duty to assist in development of a claim is not "a one way 
street").  Nevertheless, the Board finds that the RO should 
have submitted the veteran's claims file to an appropriate 
specialist for an opinion based on the record as it now 
stands.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
makes this finding despite the veteran's failure to attend 
the VA medical examination scheduled by the RO following the 
April 2004 Board remand.  See Friscia v. Brown, 7 Vet. App. 
294 (1994).        

Accordingly, this case is remanded for the following actions:  

1.  Return the claims file to an 
appropriate physician.  Request that this 
examiner comment on the effect the 
veteran's service-connected disabilities 
(status post right total knee 
replacement, shrapnel injury to the left 
forearm, shrapnel injury to the left 
hand, hearing loss, and tinnitus) have on 
his ability to obtain and sustain gainful 
employment. 

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

